Exhibit 10.5

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is dated October 4, 2016
(the “Commencement Date”), by and between Energy Future Holdings Corp. (“EFH”),
a Texas corporation (the “Company”), and Donald L. Evans, an individual
(“Consultant”).

WHEREAS, the Company desires to retain and engage Consultant, and Consultant
desires to offer his knowledge and expertise, as a non-executive Chairman
(“Chairman”) of the Board of Directors of the Company (the “Board”); and

WHEREAS, the Parties acknowledge that the relationship between the Company and
Consultant is an independent contractor relationship.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties hereto agree as follows:

1. Appointment; Consulting Arrangement. The Company hereby confirms Consultant’s
appointment as Chairman effective as of the Commencement Date. Consultant will
(i) serve as Chairman, (ii) from time to time at the request of the Company
and/or the Board upon reasonable advance notice, provide external and internal
leadership and involvement in political and regulatory affairs of the Company,
(iii) serve as a member of the Board (and any committee designated by the Board,
including, while in existence, the O&C Committee), and (iv) perform such other
duties and responsibilities as shall be agreed upon between Consultant and the
Company and/or the Board (collectively, the “Services”).

Nothing in this Agreement shall be deemed to affect Consultant’s status as a
“Non-Employee Director” under Article XI of the Company’s Certificate of
Formation, as amended.

2. Term, Termination and Other Service.

(a) The term of Consultant’s tenure as Chairman (the “Consulting Term”)
commenced as of Commencement Date and shall terminate on the EFH Effective Date,
as defined in the Fourth Amended Joint Plan of Reorganization of Energy Future
Holdings Corp. et al, filed with the United States Bankruptcy Court for the
District of Delaware on September 21, 2016, and as may be amended from time to
time (the “Expiration Date”). The Company or Consultant may terminate the
Consulting Term prior to the Expiration Date by giving sixty (60) days prior
written notice to the other party.

(b) The Consultant agrees, to the extent necessary to reasonably discharge the
Services, to use Consultant’s commercially reasonable efforts and such time as
is reasonably required to perform such duties and responsibilities.

(c) Upon termination of the Consulting Term, Consultant shall be deemed to have
resigned from all positions with the Company and its subsidiaries, including
without limitation, all director, manager, and officer positions.

 

1



--------------------------------------------------------------------------------

(d) Consultant may (i)(A) continue to serve on the boards of directors of the
entities on which he serves on the Commencement Date, and (B) serve on the
boards of directors of any investment fund or other pooled investment vehicle
that is a subsidiary or an affiliate of such entities, including, without
limitation, any such subsidiary or affiliate that may be formed after the date
hereof, (ii) serve as a member of the board of directors of a reasonable number
of other for-profit companies that do not compete with the Company, (iii) serve
on civic, charitable, educational, religious, public interest or public service
boards, and (iv) manage Consultant’s personal and family investments.

3. Compensation.

(a) Base Compensation. Consultant shall be paid in cash an annual advisory fee
by the Company equal to $1,200,000 per year (the “Base Fee”) in monthly
installments of $100,000, payable on the first day of every calendar month
during the Consulting Term for the preceding calendar month.

(b) Termination. Upon termination or expiration of the Consulting Term,
(i) Consultant shall be paid any Base Fee earned but not paid to Consultant
prior to the termination under Section 3(a), including a pro-rated portion of
the Base Fee for the month in which the termination occurs (calculated as set
forth below), which shall be paid as soon as practicable after the end of the
Consulting Term; and (ii) Consultant shall be entitled, subject to the
requirements of Section 4(a), to receive reimbursement for any reasonable
expenses incurred in connection with the performance of Services prior to the
end of the Consulting Term. The calculation of any Base Fee to be paid to
Consultant under this Section 3(b) following termination of the Consulting Term
shall be determined by multiplying $100,000 by a fraction, the numerator of
which is the number of days commencing on the first day of the month in which
such termination occurred and ending on the date of termination and the
denominator of which is the number of days in the month.

4. Expenses and Administrative Support.

(a) Business Expenses. In addition to the compensation payable to Consultant
pursuant to Section 3 hereof, Consultant is authorized to incur reasonable and
customary business expenses incurred on the Company’s behalf in connection with
the performance of Services hereunder, including, without limitation,
expenditures for business travel, lodgings, meals and entertainment expenses
(“Business Expenses”). The Company shall, subject to the requirements of this
Section 4(a), reimburse Consultant for all Business Expenses upon presentation
by Consultant, from time to time, of appropriately itemized accounts of such
expenditures. Consultant shall provide such itemized accounts within sixty
(60) days after the expense is incurred and the Company shall reimburse
Consultant within fifteen (15) days after receipt of such account. Expenses
shall be reimbursed as soon as practicable following the Company’s receipt of
such accounts, but in no event later than the March 15th following the end of
the calendar year in which the expenses were incurred; provided, however, the
Company’s obligation to reimburse reasonable expenses will terminate in the
event Consultant does not request reimbursement in a timely manner to allow the
expense to be paid prior to such date.

 

2



--------------------------------------------------------------------------------

(b) Administrative Support. Consultant shall be provided with an office and
parking space, each in Dallas, Texas, an administrative assistant in Midland,
Texas and any professional resources needed to discharge his responsibilities,
in each case at the sole expense of the Company.

5. Status; Taxes.

(a) Status of Consultant. It is the intention of the parties hereto that, in
performing the Services, Consultant shall act as and be deemed in all respects
to be an independent contractor, and not for any purpose as an employee or agent
of the Company except on authority specifically so delegated to Consultant to
act as agent, and he shall not represent to the contrary to any person.
Consultant shall only consult, render advice and perform such tasks as
Consultant determines are necessary to provide the Services. Although the
Company may specify the tasks to be performed by Consultant and may control and
direct him in that regard, the Company shall not control or direct Consultant as
to the details or means by which such tasks are accomplished.

(b) Taxes. It is intended that the fees paid hereunder shall constitute revenues
to Consultant. Consultant shall have full responsibility and the Company shall
have no responsibility for satisfying any liability for any federal, state or
local income or other taxes required by law to be paid with respect to the fees
paid hereunder. The Company may withhold any income or employment taxes required
by law to be withheld from payments made hereunder.

(c) Consultant shall receive no employee benefits from the Company.

6. Confidentiality, Non-Disclosure Agreement. The Company and the Consultant
acknowledge and agree that during the Consultant’s performance of Services, the
Consultant will have access to and may assist in developing Confidential
Information and will occupy a position of trust and confidence with respect to
the affairs and business of the Company and the Affiliates. Pursuant to 18 USC
§ 1833(b), an individual may not be held criminally or civilly liable under any
federal or state trade secret law for disclosure of a trade secret: (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an
individual suing for retaliation based on the reporting of a suspected violation
of law may disclose a trade secret to his or her attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

The Consultant agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Affiliates against harmful solicitation of employees
and customers, harmful competition and other actions by the Consultant that
would result in serious adverse consequences for the Company and the Affiliates:

(a) Non-Disclosure. Consultant shall not, without the prior written consent of
the Company, use, divulge, disclose or make accessible to any other person,

 

3



--------------------------------------------------------------------------------

firm, partnership, corporation or other entity any Confidential Information
pertaining to the business of the Company or its Affiliates, except (i) while
providing Services to the Company, in the business of and for the benefit of the
Company, or (ii) as required by law, provided, however, that if Consultant
receives a subpoena to produce any Confidential Information, Consultant will
notify the Company promptly so that the Company can seek a protective order, if
desired. For purposes of this Section 6, “Confidential Information” shall mean
information: (A) disclosed to or known by the Consultant as a consequence of or
through his engagement with the Company or any Affiliate; (B) not publicly
available or not generally known outside the Company or any Affiliate; and
(C) that relates to the business and/or development of the Company or any
Affiliate. Any information that does not meet each of the criteria listed above
(in subsections (A) - (C)), other than by the Consultant’s breach of the terms
hereof shall not constitute Confidential Information. By way of clarification
(but not limitation), information that the Consultant conceived or developed
during his engagement with the Company or an Affiliate or learned from other
employees or contractors of the Company or an Affiliate that meets the
definition of Confidential Information shall be treated as such. The Consultant
acknowledges that the Confidential Information of the Company is valuable,
special and unique to its business and is information on which such business
depends, is proprietary to the Company, and that the Company wishes to protect
such Confidential Information by keeping it secret and confidential for the sole
use and benefit of the Company. Consultant will take all commercially reasonable
steps necessary and reasonably requested by the management of the Company, to
ensure that all such Confidential Information is kept secret and confidential
for the sole use and benefit of the Company.

(b) Non-Disparagement.

 

  (i) Consultant agrees not to defame, or make any false or disparaging
statements about the Company and/or its Affiliates, or any of their respective
products, services, finances, financial condition, capabilities or other aspect
of or any of their respective businesses, in any medium to any person or entity;
or otherwise, to take any action that primarily is designed to have the effect
of discouraging any employee, lessor, licensor, customer, supplier, or other
business associate of the Company from maintaining its business relationships
with the Company and/or its Affiliates (any such statement or act a “Prohibited
Statement” or “Prohibited Action”). Consultant shall be permitted to make such
statements or take such actions as are reasonably necessary in connection with
Consultant’s duties and responsibilities under this Agreement, without such
statements or actions being considered a Prohibited Statement or Prohibited
Action under this Agreement.

 

  (ii) The Company hereby agrees that Company and its officers shall not defame,
or make any false or disparaging statements in any medium to any person or
entity about Consultant.

 

  (iii)

Notwithstanding any provision of this Section 6(b) to the contrary, (A) both
Consultant and the Company (including the Board and its

 

4



--------------------------------------------------------------------------------

  executive officers) may (1) confer in confidence with their legal
representatives and make truthful statements as required by law and (2) make
private statements to any officer, director or employee of the Company or any of
its affiliates; and (B) nothing herein shall prevent any person from
(1) responding publicly to incorrect, disparaging or derogatory public
statements to the extent reasonably necessary to correct or refute such public
statement or (2) making any truthful statement to the extent (x) necessary with
respect to any litigation, arbitration or mediation involving this Agreement or
any other agreement among or between any party hereto or (y) required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
such person to disclose or make accessible such information.

 

  (iv) By signing this Agreement, the parties agree and acknowledge that they
each are making, after the opportunity to confer with counsel, a knowing,
voluntary and intelligent waiver of rights either may have to make disparaging
comments regarding the other party (and, as applicable affiliates thereof),
including rights under the First Amendment to the United States Constitution and
any other applicable federal and state constitutional rights.

(c) Survival of Covenants. The non-disclosure and non-disparagement obligations
contained in this Section 6 shall continue in full force and effect after the
conclusion of Consultant’s engagement with the Company and shall survive the
expiration or termination of the Consulting Term, in each case in accordance
with their respective terms, regardless of the reason for such termination or
restriction. Consultant’s obligations with respect to any specific Confidential
Information shall cease only when that specific portion of the Confidential
Information becomes publicly known, other than as a result of disclosure by
Consultant, in its entirety, without combining portions of such Confidential
Information with other Confidential Information obtained separately.

7. Indemnification. During the Consulting Term and thereafter, the Company
agrees to indemnify and hold the Consultant and the Consultant’s estate, heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Consultant that arises out of or relates to the Consultant’s Services,
including as an officer, director or manager, as the case may be, of the
Company, or the Consultant’s service in any such capacity or similar capacity
with an affiliate of the Company or other entity at the request of the Company,
both prior to and after the Commencement Date, and to promptly advance to the
Consultant or the Consultant’s estate, heirs or representatives such expenses
upon written request with appropriate documentation of such expense upon receipt
of an undertaking by the Consultant or on the Consultant’s behalf to repay such
amount if it shall ultimately be

 

5



--------------------------------------------------------------------------------

determined that the Consultant is not entitled to be indemnified by the Company.
During the Consulting Term and thereafter, the Company also shall provide the
Consulting Term with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers and directors. If the Consultant has any knowledge of any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Consultant may request
indemnity under this provision, the Consultant will give the Company prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Consultant’s right to indemnification. The Company shall be entitled
to assume the defense of any such proceeding and the Consultant will use
reasonable efforts to cooperate with such defense. To the extent that the
Consultant in good faith determines that there is an actual or potential
conflict of interest between the Company and the Consultant in connection with
the defense of a proceeding, the Consultant shall so notify the Company and
shall be entitled to separate representation at the Company’s expense by counsel
selected by the Consultant who is reasonably acceptable to the Company, which
counsel shall cooperate, and coordinate the defense, with the Company’s counsel
and minimize the expense of such separate representation to the extent
consistent with the Consultant’s separate defense. This Section 7 shall continue
in effect after the termination of the Consulting Term.

8. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

9. Modifications. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
the Company and the Consultant.

10. Assignment; Binding Effect. Neither party may assign any of its or his
rights or delegate any of its or his duties under this Agreement without the
consent of the other and any attempted assignment in violation of this provision
shall be void.

11. Notice. All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier service, or transmitted by facsimile
transmission addressed as follows:

If to the Company:

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Consultant:

Donald L. Evans

At his home address on record

 

6



--------------------------------------------------------------------------------

or to such other addresses as a party shall designate in the manner provided in
this Section 11. Any notice or other communication shall be deemed given (a) on
the date three (3) business days after it shall have been mailed, if sent by
certified mail, (b) on the date one (1) business day after it shall have been
given to a nationally-recognized overnight courier service or (c) upon the
electronic confirmation of facsimile.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to conflicts of
laws principles. The Parties agree that the proper venue and jurisdiction for
any cause of action relating to the Agreement shall be in Dallas County, Texas.
If Consultant substantially prevails on his substantive legal claims, the
Company shall reimburse all legal fees and costs incurred by the Consultant to
resolve the dispute.

13. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), which shall, collectively and separately, constitute
one agreement.

15. Section 409A. To the extent applicable, this Agreement is intended to comply
with, or be exempt from, section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be administered, construed and interpreted in
accordance with such intent. Payments under this Agreement shall be made in a
manner that will comply with, or be exempt from, section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Company. The applicable provisions of section 409A
of the Code are hereby incorporated by reference and shall control over any
contrary provisions herein that conflict therewith.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties respecting the employment of the Consultant on and after the
Commencement Date, there being no representations, warranties or commitments
except as set forth herein and supersedes and replaces all other agreements
related to the subject matter hereof. For the avoidance of doubt, this Agreement
does not supersede any agreement between Consultant and TCEH Corp. or any of its
affiliates or predecessors. The Consultant acknowledges that, in connection with
his entry into this Agreement, he was advised by an attorney of his choice on
the terms and conditions of this Agreement, including, without limitation, on
the application of section 409A of the Code to the payments and benefits payable
or to be paid to the Consultant hereunder.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

/s/ Donald L. Evans Donald L. Evans ENERGY FUTURE HOLDINGS CORP. /s/ Andrew M.
Wright By: Andrew M. Wright Its: Executive Vice President, General Counsel and
Secretary

 

8